PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/251,296
Filing Date: 11 Apr 2014
Appellant(s): Vasan, Nilesh, R.



__________________
MARC A. BROCKHAUS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In the first paragraph of Page 14 of the Appeal Brief, Appellant raises the issue that the art of record of Keller does not teach a body having a first end and a second end wherein said body is configured for interchangeable insertion thereof into a mouth of a patient such that either said first end and said second end of said body are each configured to be inserted into the mouth and trachea of the patient at the discretion of a user and rather teaches a device having dual function for positioning either in the trachea or esophagus.  Examiner respectfully disagrees on the basis that Examiner maintains that the dual function of Keller for tracheal and esophageal insertion is not contrary to a configuration of first and second ends to be inserted in the mouth and trachea as claimed, but rather that the configuration for tracheal insertion and esophageal insertion are coincident. Examiner respectfully points out that the shape (blunted, as per Column 2, lines 60-65 as per Column 3, lines 1-5, either 16 or 18 being insertable), size  (3-5 mm width as per Column 3, lines 6-11, 90 cm in length, as per Column 3, lines 5-10) and hardness (as per Column 2, lines 52-63 that is malleable and ductile) of both ends of Keller are expressly disclosed to be in the range known to be suitable for tracheal insertion thus Keller discloses a configuration of first and second ends to be inserted in a trachea as claimed. Examiner respectfully points out that, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In pages 16-17 of the Appellant points out the first and second insertion depth indicators as required by Appellant’s claim 1 and raises the issue that Keller does not teach the elements pointed out by Appellant.  Examiner respectfully disagrees on the basis that it is the Examiner’s position that Keller discloses first and second depth indicators on the body thereof by way of subsets of indicating means 20 indicating predetermined depth ranges (permitting a physician to determine the depth of 16 and 18) each having  a first end (the ends most proximal to 16 and 18) spaced first distances from the ends of the body (as dictated by the longitudinal distance to ends 16 and 18), and indicative of minimum insertion depths of the predetermined insertion depth ranges, the insertion depth ranges and the first distances being based upon an analysis of a first subset of patients within a group of all possible patients and 90 cm in length, as per Column 3, lines 5-10 thus inherently based upon known human physiology thus upon a subset of a group of all possible patients) wherein the first and second insertion depth range indicators are substantially continuous, elongated along the longitudinal axis (necessarily, each having a vertical length as shown in Figure 1, 90 cm in length, as per Column 3, lines 5-10), and visually distinguished parts of the body (being color coding) relative to a region between the first and second insertion depth range indicators.
In Page 18, first paragraph, Appellant points out Figure 1 of Keller and raises the issue that the depth indicating means of Keller are merely equally-spaced markings along the length of the guide, similar to a ruler and are not are not “substantially continuous” and “visually distinguished parts of the body relative to a region between the first and second insertion depth range indicators.”  Examiner respectfully disagrees on the basis Examiner respectfully maintains that the condition of being regularly spaced intervals that may include color coding is not contrary to being substantially continuous, elongated along the longitudinal axis, and visually distinguished parts of the body relative to the region between the first and second insertion depth range indicators, but rather by way of being a series of markings extending along a longitudinal length and having color coding the indicating means of Keller are substantially continuous, elongated and visually distinguished as claimed. 
In Page 18, the second paragraph, Appellant raises the issue that each depth indicating means 20 is merely a ruler mark of a distance and that there is no indication throughout the entire specification of Keller that a ruler mark includes a first end spaced a minimum insertion depth from the end of the body and a second end spaced a maximum insertion depth from the second end of the body as required in claim 1.  Examiner respectfully points out that single units of 20 of Keller are not relied upon to meet the claimed indicators but rather sets of 20 such as by way of the markings as depicted in Figure 1 and the regions between are continuous and necessarily have dual ends along the length of the device 
Appellant raises the issue that the specification of Keller provides no indication that such equally spaced markings are “substantially continuous” or “visually distinguished parts of the body” providing a visual reference of a minimum insertion depth and a maximum insertion depth.  Examiner respectfully disagrees on the basis that Examiner maintains that 20 as a plurality of indicators is substantially continuous in a longitudinal direction as depicted in Figure 1 and as per Columns 2-3, lines 66-2 of Keller, and being indicating means and color coded are visually distinguished, particularly in the same manner as Appellant’s disclosed indicators. 
In Page 19, the first through third paragraphs Appellant raises the issue that a user, using Keller’s device, must make an independent determination to arrive at what depth he/she has inserted the device into the patient’s trachea and that, Keller does not teach a “first predetermined insertion depth range” and a “second predetermined insertion depth range.”  Examiner respectfully points out that the features upon which Appellant appears to rely (i.e., means whereby a user does not make an independent determination of depth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further Examiner respectfully maintains that use without independent determination of depth amounts to a recitation of the intended use of the claimed invention which does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 

In the second paragraph of Page 20 Appellant raises the issue that Keller does not teach suggest “first and second insertion depth range indicators ... Visually distinguished parts of the body relative to a region between the first and second depth range indicators.” This language requires for there to be a region between the first and second depth range indicators that is visually distinguished from the first and second insertion depth range indicators. Keller, on the other hand, teaches measuring indicia extending across its insert or guide. There is nothing that visually distinguishes two particular ranges in Keller’s measuring indicia.  Examiner respectfully disagrees on the basis that Examiner maintains that indicia extending across an insert is not contrary to being visually distinguished but rather by way of being discrete, visible markings the indicia of Keller are inherently visually distinguishable. Examiner respectfully points out Columns 2-3, lines 66-5 wherein 20 are recited to be indicating means permitting 
In the third paragraph of Page 20, Appellant raises the issue that the guide of Keller does not have a first insertion depth range indicator for insertion into the trachea and a second insertion depth range indicator different than the first insertion depth range indicator and based on different subsets of patients within a group of all possible patients. Examiner respectfully disagrees on the basis that Examiner points out that  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Examiner respectfully points out that the condition of being based on different subsets of patients is not otherwise defined by the claim or Appellant’s disclosure thus is effectively arbitrary.  As per Columns 2-3, lines 66-5 wherein 20 are recited to be indicating means permitting a physician to determine the position of 16 or 18 in the patient, and in the embodiment of Column 3, lines 5-11 of Keller wherein 90 cm, the bougie thereof meets the configuration of indicators as required by the claims, regardless of the process by which the configuration is reached. 
In the fourth through sixth paragraph of Page 20, Appellant raises the issue that Keller does not teach a device that includes a first insertion depth range indicator with a first predetermined insertion depth range, and a first end spaced a first distance from a first end of the body being based upon an analysis of a first different subset of patients within a group of all possible patients. And does not teach a device that includes a second insertion depth range indicator with a second predetermined insertion depth range, and a first end spaced a second distance from the second end of the body being based upon an analysis of a second (different) subset of patients within a group of all possible patients. . Examiner respectfully disagrees on the basis that Examiner points out that  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and 
In page 21, Appellant provides marked versions of Figures 56 and 8 of Keller and raises the issue that Keller’s esophageal and trachea insertion depths are the same.  Examiner respectfully disagrees on the basis that Examiner respectfully points out that different subsets of indicia of Keller having different lengths are relied upon in the outstanding rejection to meet the claimed first and second indicators.  Particularly Examiner points out that the disclosure of Keller meets the claimed  first indicator by way of the embodiment of guide T wherein T is 90 cm in length, as per Column 3, lines 5-10, the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 16 and the claimed second indicator by way of the assembly of adjacent units of 20 and the region between said units of 20 which encompasses a region 24 cm from 18 and along with the next unit of 20 on the side distal from 18, thus spanning three units of 20 total.  Being sets of two and three units of 20 respectively, Examiner respectfully maintains that the indicators of Keller do not indicate depths that are the same.
In page 22, the second paragraph, Appellant raises the issue that Keller fails to disclose or provide any indication that a first subset of patients and a second subset of patients would be provided for on a single insert or for the use of insertion depth range indicators spaced different distances from the ends and separated by a visually distinguished region between the first and second insertion depth 
In page 23, the first paragraph, Appellant raises the issue that the Examiner has not provided any rationale or evidence to support his position that Keller teaches insertion depth range indicators placed at a depth suitable for tracheal insertion in the same manner as those of the instant invention thus are inherently provided with distances based upon an analysis of a subset of patients within a group of all possible patients. Examiner respectfully disagrees on the basis that Examiner maintains that the insertion depth range indicators in Keller are placed at a depth suitable for tracheal insertion in the same manner as those of the instant invention thus are inherently provided with distances based upon an analysis of a subset of patients within a group of all possible patients. Further Examiner respectfully maintains that by way of being regions of color extending along a longitudinal length of the bougie of Keller the indicators are substantially continuous, elongated and visually distinguished. Particularly, as per Columns 2-3, lines 66-5 wherein 20 are recited to be indicating means permitting a physician to determine the position of 16 or 18 in the patient, and in the embodiment of Column 3, lines 5-11 of Keller wherein 90 cm, the bougie thereof meets the configuration of indicators as required by the claims, regardless of the process by which the configuration is reached.
In page 23, the second and third paragraphs, Appellant raises the issue that measuring indicia is not necessarily continuous, and is specifically taught as a plurality of spaced markers as shown in Keller’s Figure 1, that the term “color coding” does not teach first and second insertion depth range indicators that are substantially continuous, elongated along the longitudinal axis, and visually distinguished parts 
In Page 24, Appellant points out Paragraph 7 of the outstanding Office Action and raises the issue that Examiner’s reliance on Ex parte Obiaya is incorrect because claim 1 is rejected as anticipated by Keller under 35 U.S.C. § 102(a)(1), and Ex parte Obiaya addresses the doctrine of obviousness under 35 U.S.C. § 103. Examiner respectfully points out that Ex parte Obiaya is not relied upon alone but also the disclosure of shape (blunted, as per Column 2, lines 60-65 as per Column 3, lines 1-5, either 16 or 18 being insertable), size  (3-5 mm width as per Column 3, lines 6-11, 90 cm in length, as per Column 3, lines 5-10) and hardness (as per Column 2, lines 52-63 that is malleable and ductile) in the range known to be suitable for tracheal insertion.
In pages 25 and 26, Appellant raises the issue that Examiner must provide rationale or evidence showing inherency. See MPEP §2112(IV) and that the Appellant is unaware of how the specific angles, lengths, sections of soft material and progressively harder material that is specifically disclosed in Keller for providing one end in the trachea and another end in the esophagus, inherently disclose the above-mentioned limitation.  Examiner respectfully maintains that in that in light of the instant Disclosure and Keller either a bent or straight portion would be understood to be suitable for insertion in the trachea and the end section length ranges in Keller overlap within a range suitable for tracheal insertion.
In page 27, Appellant points out items 11 and 12 of the outstanding Office Action and raises the issue that the rejection of the claim having the discussed limitations is an anticipation rejection, and Ex parte Obiaya addresses the doctrine of obviousness. Examiner respectfully points out that Ex parte Obiaya is not relied upon alone but also the insertion depth range indicators in Keller are placed at a depth suitable for tracheal insertion in the same manner as those of the instant invention thus are inherently 
In page 28, Appellant raises the issue that Keller’s depth indicating means 20 is disclosed in the form of spaced apart marks that are not substantially continuous and without visually distinguishing any particular range.  Examiner respectfully disagrees on the basis that Examiner maintains that the indicia of Keller are visible markings and each subset thereof inherently indicates a particular range.
In page 29, Appellant raises the issue that Keller’s Figure 1 illustrates that Keller’s depth indicating means 20 are equally spaced markings along the length of the guide corresponding to the markings of a ruler and differ substantially from Appellant’s claim defined first and second predetermined insertion depth range indicators.   Examiner respectfully disagrees on the basis that Examiner maintains that subsets of the indicia of Keller meet all of the limitations of the claimed first and second indicators as detailed in the outstanding Office Action, particularly each having dual ends relative to 16 and 18 respectively and by way of being color coding for discernment by a physician as per Columns 23, lines 66-5.
In Page 30, Appellant raises the issue that the Keller device guide does not have two ends each configured for insertion into the trachea. Examiner respectfully disagrees on the basis that both ends of the Keller device are of appropriate size, shape and hardness for insertion and that the bent portion of section 2 would not prevent tracheal insertion particularly if the device were rotated 180 degrees about its longitudinal axis from the position shown in Figure 6 of Keller. Examiner points out that end 6 of 
In the second and third paragraphs of Page 31, Appellant raises the issue that selecting an assembly of adjacent units 20 does not teach the claimed first and second insertion depth range indicators. Examiner respectfully disagrees on the basis that Examiner maintains that a subsets of 20 meet all of the imitations of the claimed first and second indicators. Appellant raises the issue that each of the units 20 is spaced apart from one another and there is no visually distinguished range.  Examiner respectfully disagrees on the basis that each range is separately visually evident in Keller. Appellant raises the issue that an arbitrary assembly of adjacent units 20 does not teach a first insertion depth range indicator on the body indicating a first predetermined insertion depth range.  Examiner respectfully disagrees on the basis that each subset of 20 of Keller indicates an insertion depth range as shown in Figures 6 and 8 thereof as per Column 3, lines 1-5 of Keller. 
In Page 32, Appellant raises the issue that Appellant’s claim-defined bougie is configured to effectively communicate to arriving first responders which end of the bougie to use before attempting the insertion into a trauma patient’s mouth and trachea. Examiner respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In Page 33, Appellant raises the issue that if one were to look at the differently shaded areas on the device guide shown in Keller’s Figure3, the different shades denote different material hardness and do not indicate “a first predetermined insertion depth range.” Examiner respectfully disagrees on the basis 
In Page 34, the second paragraph, Appellant raises the issue that Appellant’s claim 1 recites that the second insertion depth range indicator indicating a second predetermined insertion depth range different from the first predetermined insertion depth range, that this his feature is not taught or even suggested in Keller and rather Keller teaches inserts or guides having an overall length.   Examiner respectfully contends that having an overall length is not contrary to having dual indicators and that Appellant’s disclosed invention also has an overall length, thus Keller properly anticipates claim 1.  Appellant raises the issue that in Keller the patient’s size is the determining factor as to choosing which guide of a plurality of guides/inserts of different lengths and that each of Keller’s inserts or guides are constructed for a particular size of patient. Examiner respectfully maintains that this is not contrary to being useable for multiple sizes of patient and rather being in the range of centimeters the indicia of Keller are inherently useable for multiple sizes of patients and in that as per Columns 2-3, lines 66-5 wherein 20 are recited to be indicating means permitting a physician to determine the position of 16 or 18 in the patient, and in the embodiment of Column 3, lines 5-11 of Keller wherein 90 cm, the bougie thereof meets the configuration of indicators as required by the claims, regardless of the process by which the configuration is reached.. 
In Page 35, Appellant raises the issue that Keller does not teach “wherein the first predetermined insertion depth range is sized for insertion past the mouth and into the airway of the patient of a first predetermined age range” and rather teaches the skilled artisan to set the overall 
In page 36, regarding claim 4, Appellant raises the issue that Keller does not teach this combination of the first and second predetermined insertion depth range and rather teaches the skilled artisan to set the overall length of the insert or guide depending on the patient’s size. Examiner respectfully contends that Appellant presents a false dichotomy, ad that being sized in the range of centimeters and so as to transfix the larynx and mouth as depicted in Figures 6 and 8, Keller discloses depth ranges sized as claimed.
In Pages 37-38, Appellant raises the issue that Claude, suffers from the same shortcomings of Keller and that the user (understood by the Examiner to be the user of Appellant’s invention) by observing the insertion depth range indicator clearly visible on the bougie, immediately knows which end of the bougie to use that will result in a safe insertion depth and thereby provide quick and efficient placement of the end of the bougie within the patient’s trachea. Examiner respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim and that the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In page 41 the first paragraph, Appellant raises the issue that Keller’s disclosure in respect of Fig. 8, guide T and airway management device H, cannot reasonably be construed as a “kit”.  Examiner respectfully maintains that  the guide and airway management device of Keller reasonable meet the a set of articles needed for a specific purpose, particularly intubating a patient.  It is noted that the kit of Appellant’s claim 18 comprises merely a bougie and a laryngoscope such as would expressly be met by the combination of Keller and Williams as detailed in the outstanding Action.
In the second paragraph of Page 41 Appellant appears to reiterate arguments regarding the alleged deficiency of Keller with respect to the claimed first and second indicating means,  As detailed above and in the outstanding Action, Examiner respectfully maintains that Keller properly discloses first and second depth indicating means as claimed. 
In page 43, Appellant raises the issue that the Examiner has failed to provide a prima facie case, since the Examiner has not supplied any rationale to combine the references with respect to claim 20.  Examiner respectfully points out that further modification of Keller is not looked to meet claim 20 in the outstanding Action but rather the feature of a sized depth range therein is found in Keller alone. 
In page 44, regarding claim 21, Appellant raises the issue that Keller does not teach this combination of the first and second predetermined insertion depth range and rather teaches the skilled artisan to set the overall length of the insert or guide depending on the patient’s size. Examiner respectfully contends that Appellant presents a false dichotomy, ad that being sized in the range of centimeters and so as to transfix the larynx and mouth as depicted in Figures 6 and 8, Keller discloses depth ranges sized as claimed. , Appellant raises the issue that the Examiner has failed to provide a prima facie case, since the Examiner has not supplied any rationale to combine the references with respect to claim 21.  Examiner respectfully points out that further modification of Keller is not looked to meet claim 21 in the outstanding Action but rather the feature of a sized depth range therein is found in Keller alone. 
In Pages 45-47 Appellant appears to reiterate arguments regarding the alleged deficiency of Keller with respect to the claimed first and second indicating means.  As detailed above, Examiner respectfully maintains that Keller properly discloses first and second depth indicating means as claimed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NED T HEFFNER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/SAMCHUAN C YAO/
Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                 
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.